Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-13 are presented for examination.
3.          This office action is in response to the claims filed 05/07/2019. 
4.	Claims 1, 12 and 13 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 05/07/2019, 12/19/2019 and 12/31/2019 are considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

10.	Claims 1-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoshito (US 20110320463 A1) hereinafter as Yoshito.

11.	Regarding claim 1, Yoshito teaches an information processing system, comprising: 
a processor (Fig 1, element 22 (similarity search unit has a processor), [0032]); 
a storage device coupled to the processor (Fig 1,  element 21 (a storage unit), [0032]); and  
5a display device coupled to the processor (Fig 1, element 30, [0032]), 
wherein the storage device stores a plurality of images captured by a plurality of imaging devices (Fig 1, element 10, [0032], the personal characteristic database (a storage unit) 21 where characteristics of individual multiple photographic subjects obtained by shooting by multiple cameras 10 are stored in the form of a database), 
wherein if an image of a moving object is selected as a search query, then the processor executes a similarity search on the plurality of images 10stored in the storage device, with the selected image as the search query (Fig 5,  [0006], [0038]), 
wherein the display device displays a plurality of images attained as results of the similarity search (Fig 5), 
wherein if an image of a moving object is added as a search query, then the processor executes a similarity search with all selected images as 15search queries (Fig 5, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved.), and 
wherein the display device updates images to be displayed such that a plurality of images attained as results of the similarity search performed with all the selected images as the search queries are displayed (Fig 6, element 94, [0039]).  

2012.	Regarding claim 2, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device displays the plurality of images attained as the results of the similarity search in chronological order of being captured ([0048], since matching with multiple images is possible when the images are viewed as a chronological moving image, synthesis may be performed by using the images.).  

13.	Regarding claim 3, Yoshito teaches the invention as claimed in claim 2 above and further teaches 25wherein the display device displays information indicating a time at which each image attained as the results of the similarity search was captured (Fig 2 shows a display of information indicating a time at which each image attained as the results of the similarity search was captured).  

14.	Regarding claim 4, Yoshito teaches the invention as claimed in claim 3 above and further teaches 36wherein the information indicating the time at which each said image was captured is a difference between a current time and the time at which each said image was captured (Fig 2 shows a display of information indicating a time at which each image attained as the results of the similarity search was captured different than the current time).   

515.	Regarding claim 5, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device outputs an image of a map that displays a position of the imaging device that captured the image selected as the search query, and if an additional image of the moving object is selected as a search 10query, then updates the image of the map so as to add to the display the position of the imaging device that captured the additionally selected image (Figs 4 & 7, [0040]).  

16.	Regarding claim 6, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the processor 15detects the moving object from the images captured by the imaging devices and stored in the storage device ([0053]), and 
determines whether the moving objects detected in images captured by the same imaging device at differing times are a same moving object (Fig 2, [0053]), 
wherein, if identification information of the imaging device and a time 20are inputted, the display device displays a plurality of images, among the images stored in the storage device, of the same moving object as the moving object of the selected image that was detected in the plurality of images captured by the imaging device identified by the inputted identification information during a time period including the inputted time (Fig 2, specify date/time and camera No, [0037], [0043]), and  
25wherein if one or more of the plurality of images displayed by the display device are added as search queries, then the processor executes a similarity search with all the selected images as the search queries (Fig 5&6, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved.).  

17.	Regarding claim 7, Yoshito teaches the invention as claimed in claim 1 above and further teaches 37wherein if an image of the moving object included among the plurality of images attained as the results of the similarity search is additionally selected as a search query, then the processor executes a similarity search with all the selected images as the search queries (Fig 5&6, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved.).  

18.	Regarding claim 8, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the processor detects the moving object from the images captured by the imaging devices and stored in the storage device ([0053]), and 
 10determines whether the moving objects detected from images captured by the same imaging device at differing times are a same moving object (Fig 2, [0053]), 
wherein when any one of the plurality of images attained as results of the similarity search is selected, the display device displays the plurality of 15images of the same moving object as the moving object in the selected image that was detected in the plurality of images captured during a time period including a time at which the image selected by the imaging device was captured (Fig 5 & 6), and 
wherein if one or more of the plurality of images displayed by the 20display device are added as search queries, then the processor executes a similarity search with all the selected images as the search queries (Fig 5&6, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved.).  

19.	Regarding claim 9, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device displays all of the images selected as the 25search queries in chronological order of being captured ([0048], since matching with multiple images is possible when the images are viewed as a chronological moving image, synthesis may be performed by using the images.).  

20.	Regarding claim 10, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the processor calculates, for each of the selected images, a score indicating a degree of similarity of a feature value thereof to feature 38values of images of a moving object detected in the images stored in the storage device, and outputs images with the highest scores as search results (Fig 2, [0035], [0053], see also [0006], classification step, [0041], weighting according to the classification (i.e. attached information) is performed on each image (step S3).  For example, when the face is obliquely oriented, the weight is made small.  Moreover, when the image quality is low, the weight is made small.  The weight may be made smaller in the order of search rank.).  

21.	Regarding claim 11, Yoshito teaches the invention as claimed in claim 1 above and further teaches 5wherein the processor performs clustering on feature values of the plurality of selected images so as to classify the feature values into a plurality of clusters, calculates a score indicating a degree of similarity of a representative value of each cluster to feature values of images of a moving object detected in images stored in the storage device, and outputs the 10images with the highest scores as the search results (Fig 2, [0035], [0053], see also [0006], classification step, [0041], weighting according to the classification (i.e. attached information) is performed on each image (step S3).  For example, when the face is obliquely oriented, the weight is made small.  Moreover, when the image quality is low, the weight is made small.  The weight may be made smaller in the order of search rank.).

22.	Regarding claim 12, this claim recites a method performs the method of claim 1 and is rejected under the same rationale.

23.	Regarding claim 13, this claim recites a non-transitory computer-readable storage medium that stores programs that control the computer, wherein the computer has a processor, a storage device coupled to the processor, and a display device coupled to the processor wherein the program causes the processor to execute same steps as the method of claim 1 and is rejected under the same rationale.
CONCLUSION
24.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Hirai et al (US 20110096994 A1)
Nakabayashi et al (US 20110052069 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169